Citation Nr: 1432026	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include chronic fatigue syndrome and as due to undiagnosed illness.

2.  Entitlement to service connection for a left elbow disability, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a right shoulder disability, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board remanded these claims in November 2013.

In April 2013, the Veteran and his wife presented sworn testimony during a Travel Board hearing in Denver, Colorado, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In a March 2014 rating decision, the Appeals Management Center (AMC) granted service connection for gout and obstructive sleep apnea.  The grant of service connection for gout is considered to be a full grant of the benefits on appeal for that claim.  The claim of entitlement to service connection for gout is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  However, as the Veteran has claimed chronic fatigue syndrome specifically, the grant of service connection for OSA is not a full grant of the benefits on appeal for this claim and the claim for service connection for chronic fatigue syndrome remains before the Board.






FINDINGS OF FACT

1.  The Veteran's complaints of chronic fatigue is a symptom of his service-connected obstructive sleep apnea rather than a separate and distinct disability such as chronic fatigue syndrome.

2.  A left elbow disorder was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's left elbow epicondylitis or olecranon bursitis (both clinical diagnoses) are related to his active service.

3.  A right shoulder disorder was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that his diagnosed right shoulder degenerative joint disease (a clinical diagnosis) is related to his active service.


CONCLUSIONS OF LAW

1.  A chronic fatigue disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

2.  A left elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a), 3.317 (2013).

3.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a), 3.317 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A December 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran underwent a VA examination for his claimed disabilities most recently in February 2014.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  The examination report is more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his fatigue and left elbow symptoms and contentions regarding their etiology.  Notably, the Veteran testified regarding an alleged in-service fall that he believes caused his left elbow disability and his alleged right shoulder symptoms since service.  This testimony, in part, triggered the Board's decision to remand these claims for an examination and opinion.

As noted above, these claims were remanded to the AOJ for additional evidentiary development including scheduling the Veteran for a VA examination and readjudicating the claims.  The AMC provided the Veteran a VA examination in February 2014 and readjudicated the claims in a March 2014 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease, but epicondylitis, bursitis, and fatigue are not.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is only applicable for the right shoulder claim.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may also be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a)(1) (2013).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a)(2)(i) (2013).  

Chronic Fatigue

A review of the medical evidence of record does not reflect that the Veteran has been diagnosed as having a disability manifested by chronic fatigue.  A review of the medical evidence is likewise negative for any findings of chronic fatigue syndrome or other disability manifested by chronic fatigue, other than the Veteran's service-connected sleep apnea.  

Moreover, and of significant import, the Veteran underwent examinations in February 2009 and February 2014, wherein he reported fatigue, but neither of the examiners diagnosed him with chronic fatigue syndrome or any other chronic fatigue.  Rather, the examiners attributed the Veteran's complaints of fatigue were symptoms of his service-connected obstructive sleep apnea.  The Board thereby finds that the medical evidence of record fails to establish that the Veteran has a currently diagnosed chronic fatigue disorder.  

Consideration has also been given to the question of service connection for a chronic fatigue under the provisions of 38 C.F.R. § 3.317.  The Veteran has alleged that his fatigue is part of an undiagnosed illness that resulted from his service in Southwest Asia.  Although the above paragraphs discuss the lack of a diagnosis of a chronic fatigue disorder, the Board finds that the Veteran's complaints of chronic fatigue do not qualify as manifestations of an undiagnosed illness under 38 C.F.R. § 3.317 either.  The Veteran does not have a diagnosed fatigue disorder.  Rather, his symptom of fatigue has been specifically attributed to a known clinical diagnosis - namely, his sleep apnea.  Hypersomnolence (tiredness) is a sore symptom evaluating sleep apnea.  (A separate rating for chronic fatigue, even if such were established as a separate and distinct diagnosis were inherently violate VA's rules against pyramiding 38 C.F.R. § 4.14).  Thus, as the fatigue is shown by the medical evidence to be a symptom of his obstructive sleep apnea, service connection cannot be granted under the regulations allowing for compensation for undiagnosed illnesses.

Without medical evidence of a disability manifest by chronic fatigue, the Veteran does not meet the first requirement set forth in Shedden/Caluza, and his claims fail on this basis.  See Shedden, supra; Caluza, supra.  Thus, service connection for chronic fatigue may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The remaining questions of in-service disease or injury and medical nexus to be irrelevant.

Consideration has also been given to the Veteran's lay assertion that his problems with chronic fatigue are due an undiagnosed illness.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a sleep disorder, including chronic fatigue syndrome, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Chronic fatigue syndrome is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that psychiatric testing, sleep studies and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report fatigue, there is no indication that the Veteran is competent to provide an opinion as to the cause of the symptoms/problems.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

The claim of entitlement to service connection for chronic fatigue must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Left Elbow and Right Shoulder

Initially, to the extent that the Veteran believes that service connection is warranted under 38 C.F.R. § 3.317 for his left elbow or right shoulder disability as an undiagnosed illness, the medical evidence of record clearly establishes that his symptoms are attributable to known clinical diagnoses - left elbow epicondylitis and olecranon bursitis and right shoulder degenerative joint disease.  As his complaints have been attributed to known clinical diagnoses, compensation under 38 C.F.R. § 3.317 is not warranted.  The Board will proceed to a decision on the issue of direct service connection.

A review of the medical evidence reflects that the Veteran has been diagnosed with medial epicondylitis and olecranon bursitis of the left elbow and right shoulder degenerative joint disease.  See VA examination report, February 2014.  The first element of Shedden/Caluza is met for both of these claims.

Next, while a review of the service treatment records is negative for any findings of left elbow complaints, the Veteran asserts that his left elbow disorder is related to an in-service fall and that he first experienced right shoulder pain in service.  Although the service treatment records do not substantiate these complaints, the Board notes that the Veteran is service connected for a low back disability related to the reported in-service fall and he is competent to report symptoms such as pain in service .  As such, an in-service event can be conceded and the second element of Shedden/Caluza is also met for both claims.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service fall/alleged pain and his current left elbow and right shoulder disabilities.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his left elbow disorder in February 2014.  He reported falling off a vehicle in service and landing on his back and left elbow.  However, he indicated that he was not aware of any left elbow pain at that time, only back pain.  The examiner noted that the Veteran did not receive treatment for his left elbow until 2001, following a post-service fall.  The examiner further explained that the Veteran's report of "not noticing" elbow was inconsistent with the nature of pain as symptom and concluded that the Veteran had not experienced left elbow disorder since the in-service fall.  In light of the delay between the in-service fall and reported experiencing of pain, the examiner concluded it was less likely that the Veteran's current left elbow complaints were related to service.  Rather, she opined that they were more likely related to the 1999 post-service accident.

The February 2014 VA examiner also addressed the Veteran's right shoulder claim.  She noted that his service treatment records were negative for any right shoulder complaints, that there were no documented right shoulder complaints until 10 years after service, and that the earliest right shoulder complaints were related to a different area than his current complaints.  She also noted his post-service 14 year history as a firefighter with strenuous physical requirements and recreational weight lifting.  In light of the lack of in-service trauma to the right shoulder and significant post-service physicals stresses, she concluded that it was at least as likely as not that these were the cause of his current degenerative joint disease, not his military service.

In addition to the VA examination, the medical evidence includes VA and private treatment records.  None of these records provide a positive nexus opinion for the Veteran's left elbow or right shoulder disability or contradict the examiner's conclusions.  

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Epicondylitis and bursitis are not on the list of chronic diseases.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology for the left elbow claim.  See Walker, supra.  

With regard to the right shoulder claim, the Board has some concerns about the Veteran's current report of continuous right shoulder pain since service.  He did not mention any such complaints at the time of separation, nor did he report such a long history of symptoms when first seeking treatment 10 years after separation.  Notably, when he sought treatment in 2004, he believed he had a rotator cuff tear - an acute injury.  Surely if he was seeking treatment for an acute injury at that time with a history of 10 years of pain, he would have reported such to the treating physician.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The lack of such a report undermines the credibility of his present assertions of continuous symptoms since service.  Moreover, even if the Board were to ignore the credibility concerns, the examiner was aware of the Veteran's reports and still attributed his current right shoulder disability to post-service causes.  As such, the nexus element of Shedden/Caluza also may not be met via continuity of symptomatology for the right shoulder claim.

The only other evidence that purports to link the Veteran's current left elbow or right shoulder disability to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana, supra.  While the Veteran can describe what he experiences (in this case, left elbow and right shoulder pain), he is not able to provide competent evidence as to the etiology of his epicondylitis, bursitis, or degenerative joint disease.  Providing such an opinion requires medical expertise in the cause and symptoms of such diagnoses.  The Veteran and his representative have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2013).  

As such, the claims of entitlement to service connection for a left elbow disability and a right shoulder disability must also be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for chronic fatigue is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


